IN THE SUPREME COURT OF TEXAS

                                 No. 09-0806

              IN RE  MEDICALEDGE HEALTHCARE GROUP, P.A., ET AL.

                      On Petition for Writ of Mandamus

ORDERED:

       1.     Relators'  emergency  motion  for  temporary   relief,   filed
September 24, 2009, is granted.  The order  dated  September  22,  2009,  in
Cause No. 08-12816, styled Paul H. Reyes,  M.D.,  et  al.  v.  Medical  Edge
Healthcare Group, P.A., et al.,  in  the  160th  District  Court  of  Dallas
County, Texas, is stayed pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before 3:00 p.m.; October  12,
2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 25, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk